1

 1                     REPORTER'S RECORD
                     VOLUME 3 OF 3 VOLUMES
 2    TRIAL COURT CAUSE NOS. 1321493, 1321487, & 1321486
           COA NOS. 02-18-00061-CR, 02-18-00062-CR,
 3                       02-18-00063-CR            FILED IN
                                                2nd COURT OF APPEALS
 4                                               FORT WORTH, TEXAS
                                                5/24/2018 6:40:43 AM
 5   THE STATE OF TEXAS          ) IN THE DISTRICT DEBRA
                                                     COURTSPISAK
                                 )                      Clerk
 6   vs.                         ) TARRANT COUNTY, TEXAS
                                 )
 7   MICHAEL HONGPATHOUM         ) 371ST JUDICIAL DISTRICT

 8

 9

10         _____________________________________________

11                        EXHIBITS INDEX
           _____________________________________________
12

13

14

15

16          On the 1st day of February, 2018, the following

17   proceedings came on to be held in the above-titled

18   and numbered cause before the Honorable

19   Mollee Westfall, Judge Presiding, held in Fort

20   Worth, Tarrant County, Texas.

21          Proceedings reported by computerized stenotype

22   machine.

23

24

25


                               Norma Rico
                    Certified Shorthand Reporter
                                                 2

 1                  A P P E A R A N C E S

 2

 3   MS. ALLYSON KUCERA
     SBOT NO. 24081858
 4   MS. HANNAH BELL
     SBOT NO. 24068993
 5   TARRANT COUNTY CRIMINAL DISTRICT ATTORNEY
     401 W. Belknap
 6   Fort Worth, Texas 76196
     Telephone: (817) 814-1400
 7   COUNSEL FOR THE STATE

 8

 9
     MR. BLAKE BURNS
10   SBOT NO. 24066989
     ATTORNEY AT LAW
11   115 N. Henderson St.
     Telephone: (817) 870-1544
12   COUNSEL FOR THE DEFENSE

13

14

15

16

17

18

19

20

21

22

23

24

25


                             Norma Rico
                  Certified Shorthand Reporter
                                                             3

 1                   EXHIBITS INDEX
                 VOLUME 3 OF 3 VOLUMES
 2

 3   STATE'S    DESCRIPTION           OFFD     ADMT   VOL.
     NO.
 4   SX-1       Evading Arrest Map        20     21     2

 5   SX-2       BODY CAM DVD         38,61 39,61        2
                                        73    73        2
 6   SX-3       BODY/DASH CAM DVD       83    83        2

 7   SX-4       BODY CAM DVD              94     95     2

 8   SX-5       DASH CAM DVD             104    105     2

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                          Norma Rico
               Certified Shorthand Reporter
                                                            4

 1    TRIAL COURT CAUSE NOS. 1321493, 1321487, & 1321486
           COA NOS. 02-18-00061-CR, 02-18-00062-CR,
 2                      02-18-00063-CR

 3

 4   THE STATE OF TEXAS        ) IN THE DISTRICT COURT
                               )
 5   vs.                       ) TARRANT COUNTY, TEXAS
                               )
 6   MICHAEL HONGPATHOUM       ) 371ST JUDICIAL DISTRICT

 7   ____________________________________________________

 8        I, Norma Rico, Deputy Court Reporter in and for
     the 371st District Court of Tarrant, State of Texas,
 9   do hereby certify that the following exhibits
     constitute true and complete duplicates of the
10   original exhibits, excluding physical evidence,
     offered into evidence during the Motion to
11   Adjudicate in the above-entitled and numbered cause
     as set out herein before the Honorable Mollee
12   Westfall, Judge of the 371st District Court of
     Tarrant County, State of Texas, and a trial,
13   beginning February 1, 2018.
          I further certify that the total cost for the
14   preparation of this Reporter's Record is $544.00 and
     was paid/will be paid by Tarrant County.
15

16        WITNESS MY OFFICIAL HAND on this, the 21st day
     of May 2018.
17

18
                              __________________________
19                            Norma Rico, Texas CSR 8579
                              Deputy Court Reporter
20                            371st District Court
                              Tarrant County, Texas
21                            PO Box 331883
                              Fort Worth, Texas 76163
22                            Telephone: (682) 701-3739
                              Expiration: 12/31/2018
23

24

25


                             Norma Rico
                  Certified Shorthand Reporter
 1                STATE'S EXHIBIT NO. 2

 2                DVD BODY CAM/DASH CAM

 3           (UNABLE TO UPLOAD, FILE TOO LARGE)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   (Original Exhibit Available from Tarrant County

24               District Clerk's Office)

25


                           Norma Rico
                Certified Shorthand Reporter
 1                STATE'S EXHIBIT NO. 3

 2                DVD BODY CAM/DASH CAM

 3           (UNABLE TO UPLOAD, FILE TOO LARGE)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   (Original exhibit available from Tarrant County

24               District Clerk's office)

25


                           Norma Rico
                Certified Shorthand Reporter
 1                STATE'S EXHIBIT NO. 4

 2                DVD BODY CAM/DASH CAM

 3           (UNABLE TO UPLOAD, FILE TOO LARGE)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   (Original exhibit available from Tarrant County

24               District Clerk's office)

25


                           Norma Rico
                Certified Shorthand Reporter
 1                STATE'S EXHIBIT NO. 5

 2                DVD BODY CAM/DASH CAM

 3          (UNABLE TO UPLOAD, FILE TOO LARGE)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   (Original exhibit available from Tarrant County

24              District Clerk's office)

25


                           Norma Rico
                Certified Shorthand Reporter